HARRIS, J.
Appellant filed a motion for post-judgment relief claiming that several errors were committed by trial counsel. Later, appellant filed an additional reason for relief which was subsequently heard and denied by another judge and which has not been appealed. Appellant contends that the first judge, although he started an evidentiary hearing on his motion, terminated the hearing because of a lack of time thus preventing appellant from putting on necessary witnesses. Although the judge indicated a subsequent hearing on the motion would be required, he denied all grounds for relief except the one being referred to the new judge. The new judge refused to reconsider the grounds previously denied by the first judge. We thus have an incomplete evidentiary hearing as to the original reasons urged for relief. Because of this, we have an insufficient record to determine if the court’s denial of appellant’s motion is supported by the testimony. Further, we have no attachments to the court’s order denying relief to see if the record clearly disputes appellant’s position which might justify a summary denial.
REVERSED and REMANDED so that the interrupted hearing may be completed in order for appellant to be given the opportunity to present such witnesses as may be relevant to the grounds raised.
COBB and PALMER, JJ., concur. ■